DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude 
Claims 1-7 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5455003 A to Pickens et al. (hereinafter Pickens).
Regarding claims 1-7 and 14-20, Pickens discloses a plate having a thickness from about 0.15 to about 6.32 mm (about 0.006” to about 0.249”, col 7, ln 16-20) and greater than about 6.32 mm (about 0.250” or greater, col 7, ln 20-22), which overlaps the instantly clamed range of 0.5 to 9 mm.  Pickens further discloses that by controlling the amount of Cu and/or Li, greater amounts of recrystallization are present (col 20, ln 9-17).  The reference does not expressly recite that the granular structure is essentially recrystallized but does teach that by controlling the amount of Cu and/or Li, greater amounts of recrystallization are present (col 20, ln 9-17).  The reference also teaches making the alloy by a similar method.  Pickens teaches making an alloy plate by casting, homogenization (Pickens, col 6, ln 31-33 and publication of the instant disclosure, US 2017/0306454 A1, hereinafter 454, para [0024]), hot rolling and optionally cold rolling (Pickens, col 6, ln 46 and 53 and 454, para [0024]), solution heat treatment, quenching and aging (Pickens, col 3, ln 35-47 and 454, para [0024]).  See MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."...Therefore, the prima facie case can be rebutted necessarily possess the characteristics of the claimed product’.  Therefore, one of ordinary skill in the art would expect the Pickens plate to have an essentially recrystallized granular structure, absent evidence to the contrary.
Pickens further discloses that the plate is made from an aluminum-based alloy (col 5, ln 30-51) comprising
Element
Claim 1
Claims 2-7
Claims 14-17
Claim 19
Pickens

Cu
2.8-3.2
2.9-3.1


2.0-6.5
overlap
Li
0.5-0.75
0.55-0.75
0.64-0.72

0.2-2.7
overlap
Ag
0.1-0.3
0.15-0.28


0-4.0
overlap
Mg
0.2-0.7
0.3-0.5
0.35-0.45

0-4.0
overlap
Mn
0.2-0.6

0.25-0.45

up to 10
overlap
Ti
0.01-0.15


0.03-0.1
~0.01~1.0
overlap
Zn
<0.2



0-3.0
overlap
Fe
≤0.1



up to 10
overlap
Si
≤0.1



0
overlap
impurities
0.05-0.15



~0.01~1.0
overlap
Al
balance



balance
overlap
Zr
≤0.05
≤0.04
≤0.03

0 to 10
overlap


See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’. 
Claims 1-7 and 14-21 are product by process claims.  The limitations “said plate being obtained by a method comprising casting, homogenization, hot rolling and optionally cold rolling, solution heat treatment, quenching and aging” in claim 1 and “wherein homogenization occurs at a temperature of between 480°C and 535°C” in claim 20 are product by process limitations. Pickens does not explicitly teach the claimed process as written, however, MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
MPEP 2113 also states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior 
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.
Pickens is silent regarding an anisotropy index of the grains measured at half thickness in accordance with ASTM E112 by the intercept method in the L/TC plane of less than 20 or less than 10.  However, Pickens discloses an overlapping composition made by an overlapping method.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect an overlapping anisotropy index, absent evidence to the contrary.
The Pickens examples disclose that the plates have been subjected to a T8 temper (example 1) and further discloses that the plates have high toughness (~ 128 MPa, 18.6 ksiƴin, example 1), high yield stress (~799 MPa, 116 ksiƴin, example 1), and 
-    a toughness under plane strain stress Kapp, measured on test pieces of the CCT760 type (2ao = 253 mm), in the L-T direction and in the T-L direction, of at least 150 MPaƴm and a tensile yield strengthRp0.2 in the L and TL directions of at least 360 MPa,
-    a toughness under plane strain stress Kr60, measured on test pieces of the CCT760 type (2ao = 253 mm), in the L-T direction and in the T-L direction, greater than 200 MPaƴVm  and an ultimate tensile strength Rm in the L and TL directions of at least 410 MPa,
and at least one of the following properties:
-    a ratio between the toughness under plane strain stress Kapp, measured on test pieces of the CCT760 type (2ao = 253 mm), in the T-L and L-T directions, Kapp(T-L)/Kapp (L-T), of between 0.85 and 1.15,
-    a ratio between the ultimate tensile strength Rm in the L and TL directions, Rm(L)/Rm(TL), of less than 1.06.  However, Pickens does teach an overlapping composition that has been subjected to a T8 temper in an overlapping process.  Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect at least overlapping toughness, strain and strength properties under the same conditions, absent evidence to the contrary. 

Regarding claim 21, Pickens discloses the plate according to claim 1, wherein the thickness is from about 0.15 to about 6.32 mm (about 0.006” to about 
-    a toughness under plane strain stress Kapp, measured on test pieces of the CCT760 type (2ao = 253 mm), in the L-T direction and in the T-L direction, of at least 150 MPaƴm and a tensile yield strengthRp0.2 in the L and TL directions of at least 365 MPa,
-    a toughness under plane strain stress Kr60, measured on test pieces of the CCT760 type (2ao = 253 mm), in the L-T direction and in the T-L direction, greater than 200 MPaƴVm  and an ultimate tensile strength Rm in the L and TL directions of at least 415 MPa,
and at least one of the following properties:
-    a ratio between the toughness under plane strain stress Kapp, measured on test pieces of the CCT760 type (2ao = 253 mm), in the T-L and L-T directions, Kapp(T-L)/Kapp (L-T), of between 0.90 and 1.10, 
-    a ratio between the ultimate tensile strength Rm in the L and TL directions, Rm(L)/Rm(TL), less than 1.05.  However, Pickens does teach an overlapping composition that has been subjected to a T8 temper.  Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect at least . 

Claims 1-7 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over CN101967588 A to Lu et al. (hereinafter Lu), using a machine translation.
Regarding claims 1-7 and 14-20, Lu  discloses a plate having a thickness from about 0.8 to about 8 mm (para [0017]), which overlaps the instantly clamed range of 0.5 to 9 mm.  See MPEP 2144.05 (I), cited above.  Lu does not expressly recite that the granular structure is essentially recrystallized but does teach an overlapping alloy as shown below and teaches making the alloy by a similar method that overlaps the method set forth in the publication of the instant disclosure, 454.  Both teach making an alloy plate by casting (Lu, para [0023] and 454, para [0034]). Lu discloses homogenization at 450 to 490 C (Lu, para [0024]), which overlaps the instantly disclosed homogenization at 480 to 535 C (454, para [0035]).  Both teach hot rolling (Lu, para [0026] and 454, para [0036]) and optional cold rolling (Lu, para [0027]-[0028]) and 454, para [0036]).  Lu discloses solution heat treatment at 465 to 560 C (para [0033]), which overlaps the instantly disclosed solution heat treatment at 450 to 535 C (454, para [0037]).  Lu teaches deformation after stretching and cold deformation of 0.1 to 5% (para [0034]), which overlaps the instantly disclosed deformation range of 0.5 to 5% after stretching and cold deformation (454, para [0038]). Lu teaches aging at 120 to 205 C for 1 to 72 hours (para [0035]), which overlaps the instantly disclosed aging at 130 to 170 c for 5 to 100 hours (454, para [0039]).  See MPEP 2144.05(I), cited above.  The alloys and methods of making said alloys overlap.  Therefore, per MPEP 2112.01(I) 
Lu further discloses that the plate is made from an aluminum-based alloy (para [0014]-[0015]) comprising
Element
Claim 1
Claims 2-7
Claims 14-17
Claim 19
Lu

Cu
2.8-3.2
2.9-3.1


2.8-4.0
overlap
Li
0.5-0.75
0.55-0.75
0.64-0.72

0.8-1.9
so close as to constitute overlap with claimed upper limit
Ag
0.1-0.3
0.15-0.28


0.1-0.7
overlap
Mg
0.2-0.7
0.3-0.5
0.35-0.45

0.2-0.8
overlap
Mn
0.2-0.6

0.25-0.45

0.2-0.6
same
Ti
0.01-0.15


0.03-0.1
≤ 0.12
overlap
Zn
<0.2



0.2-0.8
so close as to constitute overlap with 
claimed upper
limit
Fe
≤0.1



≤0.10
same
Si
≤0.1



≤0.10
same
impurities
0.05-0.15



≤0.15
overlap
Al
balance



balance
overlap

≤0.05
≤0.04
≤0.03

optional, 0 when not present
overlap


See MPEP 2144.05(I) which also states that ‘…Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. It would also be obvious to one of ordinary skill in the art to control the amount of each element to provide the desired mechanical properties, such as improved fracture toughness and strength (para [0044]), required for aviation (para [0005]). Also see MPEP 2144.05(II)(A), cited above.
Claims 1-7 and 14-21 are product by process claims.  The limitations “said plate being obtained by a method comprising casting, homogenization, hot rolling and optionally cold rolling, solution heat treatment, quenching and aging” in claim 1 and “wherein homogenization occurs at a temperature of between 480°C and 535°C” in claim 20 are product by process limitations. Lu does not explicitly teach the claimed process as written, however, see MPEP 2113, cited above.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product, absent evidence to the contrary.
Lu discloses low anisotropy (para [0004]) but is silent regarding an anisotropy index of the grains measured at half thickness in accordance with ASTM E112 by the intercept method in the L/TC plane of less than 20 or less than 10.  However, Lu discloses an overlapping composition made by an overlapping method, as discussed 
Lu discloses that the plates have high strength and high toughness (para [0044]) but is silent regarding the plate having in the T8 temper at least one of the following pairs of properties:
-    a toughness under plane strain stress Kapp, measured on test pieces of the CCT760 type (2ao = 253 mm), in the L-T direction and in the T-L direction, of at least 150 MPaƴm and a tensile yield strengthRp0.2 in the L and TL directions of at least 360 MPa,
-    a toughness under plane strain stress Kr60, measured on test pieces of the CCT760 type (2ao = 253 mm), in the L-T direction and in the T-L direction, greater than 200 MPaƴVm  and an ultimate tensile strength Rm in the L and TL directions of at least 410 MPa,
and at least one of the following properties:
-    a ratio between the toughness under plane strain stress Kapp, measured on test pieces of the CCT760 type (2ao = 253 mm), in the T-L and L-T directions, Kapp(T-L)/Kapp (L-T), of between 0.85 and 1.15 and
-    a ratio between the ultimate tensile strength Rm in the L and TL directions, Rm(L)/Rm(TL), of less than 1.06.  However, Lu does teach an overlapping composition, made by an overlapping process.  Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect at least overlapping properties including but not limited to toughness, strain and strength properties under the same conditions, absent evidence to the contrary. 

Regarding claim 21, Lu discloses the plate according to claim 1, wherein the thickness is 0.8 to 8 mm (para [0017]), which overlaps the instantly clamed range of between 1.5 and 6 mm. See MPEP 2144.05(I), cited above. Lu discloses that the plates have high strength and high toughness (para [0044]) but is silent regarding the plate having in the T8 temper at least one of the following pairs of properties:
-    a toughness under plane strain stress Kapp, measured on test pieces of the CCT760 type (2ao = 253 mm), in the L-T direction and in the T-L direction, of at least 150 MPaƴm and a tensile yield strengthRp0.2 in the L and TL directions of at least 365 MPa,
-    a toughness under plane strain stress Kr60, measured on test pieces of the CCT760 type (2ao = 253 mm), in the L-T direction and in the T-L direction, greater than 200 MPaƴVm  and an ultimate tensile strength Rm in the L and TL directions of at least 415 MPa,
and at least one of the following properties:
-    a ratio between the toughness under plane strain stress Kapp, measured on test pieces of the CCT760 type (2ao = 253 mm), in the T-L and L-T directions, Kapp(T-L)/Kapp (L-T), of between 0.90 and 1.10, and
-    a ratio between the ultimate tensile strength Rm in the L and TL directions, Rm(L)/Rm(TL), of less than 1.05.  However, Lu does teach an overlapping composition, made by an overlapping process.  Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect at least overlapping properties . 

Response to Arguments
Applicant's arguments filed 1/15/21, regarding Pickens, have been fully considered but they are not persuasive. Applicant argues (1) that one of ordinary skill in the art would not derive the claimed amounts from the broad ranges of Pickens and points to Table 1 of the reference.  As discussed above, Pickens teaches an overlapping composition. Both the broad composition and the preferred composition completely overlap the instantly claimed ranges of Cu, Li, Ag, Mg, Zn, Ti and Mn.  The .   
Applicant argues (2) that Pickens does not teach or suggest the essentially recrystallized structure and that one of ordinary skill in the art would not have been motivated to derive such a structure.  However, Pickens teaches that by controlling the amount of Cu and/or Li, greater amounts of recrystallization are present and teaches overlapping amounts of Cu and Li, as discussed above in the rejection. The reference also teaches making the alloy by a similar method, as discussed above.  Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would 
Applicant also argues (2a) and (2b) that Pickens indicates a preference for unrecrystallized structure.  However, a preference does not constitute a teaching away. See MPEP 2123(II), which states that nonpreferred and alterative embodiments constitute prior art.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Pickens expressly recites recrystallization in col 5, ln 5 and that controlling the amounts of Cu and Li, particularly lower Cu and Li, allows for desirable properties in alloys with higher amounts of recrystallization (col 20, ln 13-17).  As discussed above, the reference teaches overlap of the Cu and Li ranges. Therefore, the reference suggests an essentially recrystallized structure.  
Applicant also argues (2b) that Pickens teaches that for products with higher amounts of recrystallization additional steps must be taken.  These steps include subsequent solution heat treatment, quenching, stretching and artificial aging.  Solution heat treatment, quenching and aging are all product-by-process limitations recited in instant claim 1. As discussed above, Pickens teaches these steps. Therefore, one of ordinary skill in the art would expect an essentially recrystallized structure in the overlapping composition made by the similar process, absent evidence to the contrary.  Applicant has not provided such evidence. Applicant argues that the process is not the same because Pickens requires underaging and high stretching whereas the instant product requires a T8 temper.  Pickens states that “a greater degree of underaging and/or greater amount of stretch is generally necessary” in col 20.  Underaging or 
Applicant also argues (3) that Pickens does not teach an anisotropy index of the grains is less than 20.  The Office Action acknowledges that Pickens is silent regarding anisotropy index.  Applicant argues that “no added Zr” and an essentially recrystallized structure provide a low anisotropy index of the grains (less than 20). As discussed above, Zr is not required in Pickens and some Zr, less than or equal to 0.05 wt%, is allowed in the instant claims.  When Zr is absent, the Zr content is expected to be 0.  If the absence of Zr provides an anisotropy index of less than 20, then Pickens is expected to have an anisotropy index of less than 20, absent evidence to the contrary.  Also, as discussed above, Pickens teaches an overlapping alloy made by an overlapping method.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect the Pickens alloy to have an overlapping anisotropy index, absent evidence to the contrary.  Applicant has not provided such evidence. 
Applicant further argues (4) and (4a) that Pickens does not teach the claimed properties.  It is the examiner’s position that because Pickens teaches an overlapping composition made by an overlapping process, that one of ordinary skill in the art would expect the Pickens alloy to have overlapping properties, including but not limited to an essentially recrystallized structure and overlapping anisotropy index, strength and 
Applicant also argues (4b) that Pickens does not necessarily possess characteristics of the claimed product.  Applicant argues that “Even if the Office has met its burden, which Applicant disputes above, according to MPEP 2112.01, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Applicant respectfully submits that the Examples and Declaration demonstrate that the prior art products do not necessarily possess the characteristics of the claimed product”.  However, the examples and declaration filed 1/15/21 indicate that when there is “no zirconium added”, the composition has the desired recrystallized structure, low anisotropy index of the grains and a good balance between strength and fracture toughness in T-L and L-T.  However, the instant claims are not limited to “no zirconium added” or to 0% Zr. The instant claims are not limited to a Zr free alloy.  The instant claims recite that the zirconium content is less than or equal to 0.05% by weight.  Therefore, the declaration is not commensurate in scope with the instant claims.  The declaration also compares Pickens to a Bes reference that was not applied in any rejection. The Bes compositions contain 1.4% Li, which is outside of the instantly claimed ranges and 2.2% and 2.4% Cu, which is outside the instantly claimed ranges and either no Ag or higher (0.34%) Ag, which is also outside of the instantly claimed ranges. Bes is drawn to a different composition. There is no data or evidence showing that Pickens, which has overlapping ranges, 
Applicant also argues (4c) unexpected results and points to the declarations filed 7/2/20 and 1/15/21 as alleged evidence of unexpected results for the claimed Zr concentration. Applicant argues that “no zirconium added” does not necessarily equate with 0% Zr.  As discussed above, Pickens teaches overlapping amounts of each element and Zr is taught as optional.  Zr is not required.  Therefore, Zr can be 0%, which falls within the instantly claimed range of ≤0.05%.  When Zr is present, the range is 0.01 to about 1.0 wt% which overlaps the instantly claimed range of ≤0.05 wt%.  See MPEP 2144.05(I). However, Zr is not required and can be 0%.  The data in the declaration is drawn to two compositions from Bes with Cu, Li and Ag outside of the claimed ranges.  These two Bes examples are not commensurate in scope with the instant claims.  These two Bes examples do not provide evidence of unexpected results for or criticality of the instantly claimed ranges of the elements, particularly the instantly claimed ranges of Mn, Zr, Cu and Li.  Therefore, the declaration does not provide sufficient evidence of unexpected results for or criticality of the instantly claimed element ranges, including the ranges for Mn, Zr, Cu and Li.  
	Therefore, the 103 rejection of claims 1-7 and 14-20 as obvious over Pickens stands. 
The 103 rejection of claim 9 as obvious over Pickens is moot because the claim has been canceled. 

Applicant's arguments filed 1/15/21, regarding the double patenting rejection, have been fully considered.  The 046 claims were amended to recite a process.  The instant claims are drawn to a product. 
Therefore, the provisional obviousness double patenting rejection of claims 1-7 and 14-21 as obvious over the claims of 046 has been withdrawn. 
The obviousness double patenting rejection of claim 9 as obvious over the claims of 046 is moot because the claim has been canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Matthew E. Hoban/Primary Examiner, Art Unit 1734